Citation Nr: 1627907	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-20 384A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the character of the service member's discharge constitutes a bar to the appellant's receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a service member who served on active duty from March 1967 to September 1970.  The service member died in February 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Los Angeles, California RO.  In December 2015, the case was remanded [by a Veterans Law Judge other than the undersigned] for the appellant to be scheduled for a videoconference hearing.  In May 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.


FINDINGS OF FACT

1.  The service member was inducted into service in March 1967 and was discharged in September 1970 under other than honorable conditions by reason of the sentence of a general court-martial (for failure to obey a lawful written order and for two periods of unauthorized absence).

2.  The service member was not shown to have been insane at the time of committing the offenses which caused his service discharge.


CONCLUSION OF LAW

The service member's discharge from service was under dishonorable conditions, and the character of such discharge is a bar to the appellant's receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  VA's duty to notify was satisfied by a letter in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the hearing before the undersigned, the appellant was advised of the governing laws and regulations regarding whether the character of the service member's discharge would constitutes a bar to the appellant's receipt of VA benefits.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The service member's service personnel records (SPRs) and other pertinent documents have been secured.  All of the relevant development requested by the Board's December 2015 remand was fully completed, as the appellant was scheduled for a videoconference hearing before the undersigned in May 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether the character of the service member's discharge constitutes a bar to the appellant's receipt of VA benefits, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

A Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).

A discharge or release from service by reason of the sentence of a general court-martial is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b), (c)(2).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether a service member was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

The service member was inducted into service in March 1967.  His SPRs document that in April 1970 he was convicted by a general court-martial [for failure to obey a lawful written order (in failing to report to a particular ship on February 2, 1969) and for two periods of unauthorized absence (from February 23, 1969 to August 14, 1969 and from October 9, 1969 to February 22, 1970)], and his sentence consisted of a four-month period of confinement and a bad conduct discharge from the Navy.  During the course of the proceedings, a Chaplain described the service member as "[a] somewhat slow individual in his thought processes and apparently closely attached to his mother.  I'd like to recommend a General Discharge for him rather than a BCD [Bad Conduct Discharge]....His main problem at the moment is that he receives very infrequent correspondence from his mother."  On June 1970 neuropsychiatric evaluation, severe inadequate personality was diagnosed.  He was discharged from service in September 1970 under other than honorable conditions by reason of the sentence of the general court-martial.

In an April 2009 statement (authored prior to his death), the service member explained that he went absent without leave (AWOL) in order to go home and help his family financially and emotionally, as his mother was being treated for stomach cancer at the time, and that he was grieving after his brother was shot and killed (on February 16, 1970).  In the October 2011 notice of disagreement, the appellant's former representative argued that the service member allegedly had posttraumatic stress disorder (PTSD) and that such disorder was the cause of his dishonorable discharge.  In a July 2015 statement, the appellant's current representative suggested that the service member was under "severe emotional distress" and that his personality disorder forced him to go AWOL to take care of his family.  At her May 2016 hearing, the appellant testified that her husband had gone AWOL during his service in order to take care of his mother after her stomach cancer surgery, and she reiterated that his brother had been shot and killed in February 1970; her representative also testified as follows: "We do believe that [the service member] was not in the right state of mind when he made the decision of leaving service."

On longitudinal review of the record, and based on the foregoing evidence, the Board finds that the service member was not insane at the time of committing the offenses which caused his service discharge by reason of the sentence of a general court-martial.  See 38 C.F.R. § 3.354(a).  There is no evidence submitted showing a prolonged deviation from a normal pattern of behavior; misconduct such as here (i.e., a failure to report for duty or two prolonged periods of AWOL) does not of itself reflect such deviation.  Neither the appellant nor her representative have alleged at any time that the service member was insane at those times.  They cite to extenuating circumstances which may provide an exception to a finding of dishonorable character of service under 38 C.F.R. § 3.12(b)(6), but not under 38 C.F.R. § 3.12(b), when the discharge was pursuant to a general court-martial.  As the service member is not shown to have been insane at the time of commission of the offenses for which he was court-martialed, the governing regulation is dispositive.  Accordingly, the character of his discharge must be found dishonorable, and constitutes a bar to the appellant's receipt of VA benefits.


ORDER

The appeal to establish that the character of the service member's discharge from service is not a bar to the appellant's receipt of VA benefits is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


